DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 26–54 is/are pending.
Claim(s) 1–25 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0005928 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2020 was filed before the mailing of a first Office Action on the merits. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
The numbers, letters, and/or reference characters of FIGS. 1, 3, 6, 7, and 9 intermingle with each other and/or lines. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. See 37 CFR 1.84 (p)(3).
	The numbers, letters, and/or reference characters of FIGS. 1–9 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as   "amended.  " If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either   "Replacement Sheet  " or   "New Sheet  " pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SOLID POLYMER ELECTROLYTE INCLUDING CROSSLINKED POLYMER OF LACTONE/CYCLIC CARBONATE, AND METHOD OF PREPARING THE SAME.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 52 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 52 is a  "use " claim that fails to recite steps and does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (e.g., process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26–54 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation  "lactones and cyclic carbonates with five to eight ring members. " It is unclear if the phrase  "with five to eight ring member " is further limiting only  "cyclic carbonates " or both  "lactones and cyclic carbonates. "
Claim 26 recites the limitation  "said molecule " in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation  "the action of external stimulation " in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites  "a crosslinking agent " in line 11. Claim 26 has previously recited the limitation  "at least one organic molecule, called 'crosslinking agent' " in line 6. It is unclear if  "a crosslinking agent " recited in line 11 is further limiting  "crosslinking agent " recited in line 6.
Claim 26 recites the limitation  "in conditions unfavourable to crosslinking of said (co)polymer or (co)polymers. " The term  "unfavourable " is a relative term which renders the claim indefinite. The term  "unfavourable " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation  "in conditions unfavourable to crosslinking of said (co)polymer or (co)polymers " is indefinite.
Claim 26 recites the limitation  "in conditions favourable to crosslinking of said (co)polymer or (co)polymers. " The term  "favourable " is a relative term which renders the claim indefinite. The term  "favourable " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation  "in conditions favourable to crosslinking of said (co)polymer or (co)polymers " is indefinite.
Claim 26 recites the limitation  "in conditions unfavourable to crosslinking of said (co)polymer or (co)polymers " in lines 13–14. Claim 26 has previously recited the limitation  "crosslinking of said (co)polymer or (co)polymers " in line 8. It is unclear if  "crosslinking of said (co)polymer or (co)polymers " recited in line 14 is further limiting  "crosslinking of said (co)polymer or (co)polymers " recited in line 8.
Claim 26 recites the limitation  "in conditions favourable to crosslinking of said (co)polymer or (co)polymers " in lines 15–16. Claim 26 has previously recited the limitation  "crosslinking of said (co)polymer or (co)polymers " in line 8. It is unclear if  "crosslinking of said (co)polymer or (co)polymers " recited in lines 15–16 is further limiting  "crosslinking of said (co)polymer or (co)polymers " recited in line 8.
Claim 27 recites the limitation  "(co)polymerization of one or more cyclic monomers. " Claim 26, which claim 27 is directly dependent, recites the limitation  "at least one cyclic monomer. " It is unclear if  "one or more cyclic monomers " recited in claim 27 is further limiting  "at least one cyclic monomer " recited in claim 26.
Claim 27 recites the limitation  "at least one organic molecule. " Claim 26, which claim 27 is directly dependent, recites the limitation  "at least one organic molecule. " It is unclear if  "at least one organic molecule " recited in claim 27 is further limiting  "at least one organic molecule " recited in claim 26.
Claim 28 recites the limitation  "n has a value of 0 or is an integer between 1 and 9. " Claim 26, which claim 28 is directly dependent, recites the limitation  "at least one cyclic monomer selected from lactones and cyclic carbonates with five to eight ring members. " It is unclear how n can be greater than 3 as allowed by claim 28 when claim 26 requires five to eight ring members. If n is greater than between 4 and 9, the cyclic monomer has nine to fourteen ring members.
Claim 28 recites the limitation  "said monomer optionally being substituted … with one or more substituents. " Claim 28 does not describe what the substituents may be. Paragraph [0066] attempts to define what the substituents may be. However, paragraph [0066] uses the phrase  "in particular " that renders the definition indefinite. The phrase  "in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 29 recites the limitation  "n has a value of 0 or is an integer between 1 and 9. " Claim 26, which claim 28 is directly dependent, recites the limitation  "at least one cyclic monomer selected from lactones and cyclic carbonates with five to eight ring members. " It is unclear how n can be greater than 3 as allowed by claim 28 when claim 26 requires five to eight ring members. If n is greater than between 4 and 9, the cyclic monomer has nine to fourteen ring members.
Claim 29 recites the limitation  "in particular from 1 to 3. " The phrase  "in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 29 recites the limitation  "said monomer optionally being substituted … with one or more substituents. " Claim 28 does not describe what the substituents may be. Paragraph [0066] attempts to define what the substituents may be. However, paragraph [0066] uses the phrase  "in particular " that renders the definition indefinite. The phrase  "in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 30 recites the limitation  "wherein at least one monomer of the lactone type is ε-caprolactone. " Claim 29, which claim 30 is directly dependent, recites the limitation  "at least one monomer of the lactone type. " It is unclear if  "at least one monomer of the lactone type " recited in claim 30 is further limiting  "at least one monomer of the lactone type " recited in claim 29.
Claim 31 recites the limitation  "such as tin diethylhexanoate. " The phrase  "such as " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 32 recites the limitation  "3 kg.mol-1 " with a period (i.e.,  ". "). The units of molecular weight can be kg·mol-1 with a multiplication symbol (i.e.,  "· "). It is unclear if the units of the claimed molecular weight are kg·mol-1.
Claim 32 recites the limitation  "120 kg.mol-1 " with a period (i.e.,  ". "). The units of molecular weight can be kg·mol-1 with a multiplication symbol (i.e.,  "· "). It is unclear if the units of the claimed molecular weight are kg·mol-1.
Claim 33 recites the limitation  "a number-average molecular weight. " Claim 32, which claim 33 is directly dependent, recites the limitation  "a number-average molecular weight. " It is unclear if  "a number-average molecular weight " recited in claim 33 is further limiting  "a number-average molecular weight " recited in claim 32.
Claim 34 recites the limitation  "the action of heat " in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation  "a hydroxyl function. " Claim 26, which claim 34 is directly dependent, recites the limitation  "free terminal hydroxyl functions. " It is unclear if  "a hydroxyl function " recited in claim 34 is further limiting one of  "free terminal hydroxyl functions " recited in claim 26.
Claim 34 recites the limitation  "the presence of at least one photoinitiator compound " in lines 8–9. There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation  "the action of heat " in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation  "a hydroxyl function. " Claim 26, which claim 35 is directly dependent, recites the limitation  "free terminal hydroxyl functions. " It is unclear if  "a hydroxyl function " recited in claim 35 is further limiting one of  "free terminal hydroxyl functions " recited in claim 26.
Claims 36 and 37 are directly dependent from claim 36, are indirectly dependent from claim 26, and include all the limitations of claims 26 and 36. Therefore, claims 36 and 37 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation  "an organic molecule. " Claim 26, which claim 38 is indirectly dependent, recites the limitation  "at least one organic molecule. " It is unclear if  "an organic molecule " recited in claim 38 is further limiting  "at least one organic molecule " recited in claim 26.
Claim 39 recites the limitation  "the aliphatic diisocyanates " in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation  "the coupling reaction " in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation  "a hydroxyl function. " Claim 34, which claim 40 is indirectly dependent, recites the limitation  "a hydroxyl function. " It is unclear if  "a hydroxyl function " recited in claim 40 is further limiting  "a hydroxyl function " recited in claim 34.
Claim 40 recites the limitation  "a function F1. " Claim 34, which claim 40 is indirectly dependent, recites the limitation  "at least two functions, designated F1. " It is unclear if  "a function F1 " recited in claim 40 is further limiting one of  "at least two functions, designated F1 " recited in claim 34.
Claim 41 recites the limitation  "an organic molecule. " Claim 26, which claim 41 is indirectly dependent, recites the limitation  "at least one organic molecule. " It is unclear if  "an organic molecule " recited in claim 41 is further limiting  "at least one organic molecule " recited in claim 26.
Claim 41 recites the limitation  "the action of UV radiation " in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation  "a function F1. " Claim 34, which claim 41 is indirectly dependent, recites the limitation  "at least two functions, designated F1. " It is unclear if  "a function F1 " recited in claim 41 is further limiting one of  "at least two functions, designated F1 " recited in claim 34.
Claim 42 recites the limitation  "an organic molecule. " Claim 26, which claim 42 is indirectly dependent, recites the limitation  "at least one organic molecule. " It is unclear if  "an organic molecule " recited in claim 42 is further limiting  "at least one organic molecule " recited in claim 26.
Claim 42 recites the limitation  "a function. " Claim 34, which claim 42 is indirectly dependent, recites the limitation  "at least two functions. " It is unclear if  "a function " recited in claim 42 is further limiting one of  "at least two functions " recited in claim 34.
Claim 43 recites the limitation  "the oxide of phosphines " in lines 2–3. There is insufficient antecedent basis for this limitation in the claim.
Claims 44 and 45 are directly dependent from claim 26 and include all the limitations of claim 26. Therefore, claims 44 and 45 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation  "the surface of a substrate " in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation  "or else. " The phrase  "or else " renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by  "or else "), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Claim 46 recites the limitation  "in conditions favourable to evaporation. " The term  "favourable " is a relative term which renders the claim indefinite. The term  "favourable " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation  "in conditions favourable to evaporation " is indefinite.
Claim 47 recites the limitation  "a temperature favourable to reaction. " The term  "favourable " is a relative term which renders the claim indefinite. The term  "favourable " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation  "a temperature favourable to reaction " is indefinite.
Claim 48 recites the limitation  "a temperature favourable to interaction. " The term  "favourable " is a relative term which renders the claim indefinite. The term  "favourable " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation  "a temperature favourable to interaction " is indefinite.
Claim 49 recites the limitation  "lactones and cyclic carbonates with five to eight ring members. " It is unclear if the phrase  "with five to eight ring member " is further limiting only  "cyclic carbonates " or both  "lactones and cyclic carbonates. "
Claim 50 recites the limitation  "n has a value of 0 or is an integer between 1 and 9. " Claim 49, which claim 50 is directly dependent, recites the limitation  "at least one cyclic monomer selected from lactones and cyclic carbonates with five to eight ring members. " It is unclear how n can be greater than 3 as allowed by claim 50 when claim 49 requires five to eight ring members. If n is greater than between 4 and 9, the cyclic monomer has nine to fourteen ring members.
Claim 50 recites the limitation  "said monomer optionally being substituted … with one or more substituents. " Claim 50 does not describe what the substituents may be. Paragraph [0066] attempts to define what the substituents may be. However, paragraph [0066] uses the phrase  "in particular " that renders the definition indefinite. The phrase  "in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 51 is directly dependent from claim 49 and includes all the limitations of claim 49. Therefore, claim 51 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 is a  "use " claim that does not recite any steps. Attempts to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness. See 2173.05(q).
Claim 52 recites the limitation  "lactones and cyclic carbonates with five to eight ring members. " It is unclear if the phrase  "with five to eight ring member " is further limiting only  "cyclic carbonates " or both  "lactones and cyclic carbonates. "
Claim 53 recites the limitation  "lactones and cyclic carbonates with five to eight ring members. " It is unclear if the phrase  "with five to eight ring member " is further limiting only  "cyclic carbonates " or both  "lactones and cyclic carbonates. "
Claim 54 recites the limitation  "wherein it is a lithium battery. " It is unclear what the term  "it " is referring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 28–30, 34–38, and 44-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madabusi et al. (US 2016/0133949 A1, hereinafter Madabusi).
Regarding claim 26, Madabusi discloses a method for preparing a film of solid polymer electrolyte (see manufacturing, [0062]), comprising:
(i) providing a composition, comprising, in one or more solvents (see organic solvent, [0052]), at least one (co)polymer of at least one cyclic monomer selected from lactones and cyclic carbonates with five to eight ring members (see curing agent, [0041]); said (co)polymer or (co)polymers having free terminal hydroxyl functions (see polyols, [0041]); at least one organic molecule, called  "crosslinking agent ", bearing at least two reactive functions (see isocyanate terminated pre-polymer, [0035]), said molecule being able to allow, under the action of external stimulation, crosslinking of said (co)polymer or (co)polymers by reaction with the hydroxyl functions of said (co)polymer or (co)polymers (see isocyanate terminated pre-polymer, [0035]); at least one ionic conductive salt (see lithium salt, [0049]); and
(ii) forming a dry film from said composition, in conditions unfavourable to crosslinking of said (co)polymer or (co)polymers (see dried, [0112]); and
(iii) bringing said film into conditions favourable to crosslinking of said (co)polymer or (co)polymers to form the film of solid polymer electrolyte (see post cure, [0112]).
Regarding claim 28, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein said cyclic monomer or monomers are of the following formula (I) (see polycaprolactone polyols, [0041]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	(I) (see polycaprolactone polyols, [0041])
wherein X represents a carbon atom or an oxygen atom (see polycaprolactone polyols, [0041]);
n has a value of 0 or is an integer between 1 and 9 (see polycaprolactone polyols, [0041]);
said monomers optionally being substituted, on one or more of the carbon atoms of the ring, with one or more substituents (see polycaprolactone polyols, [0041]).
Regarding claim 29, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein said (co)polymer used in step (i) is formed from at least one monomer of the lactone type of the following formula (II) (see polycaprolactone polyols, [0041]):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 	(II) (see polycaprolactone polyols, [0041])
wherein n is an integer from 1 to 9, in particular from 1 to 3 (see polycaprolactone polyols, [0041]);
said monomers optionally being substituted, on one or more of the carbon atoms of the ring, with one or more substituents (see polycaprolactone polyols, [0041]).
Regarding claim 30, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein at least one monomer of the lactone type is ε-caprolactone (see polycaprolactone polyols, [0041]).
Regarding claim 34, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein said crosslinking agent is selected from organic molecules, called thermo-activatable, having at least two functions, designated F1, each of the functions being able to interact, under the action of heat, with a hydroxyl function to form a covalent bond; and organic molecules, called photo-activatable, possessing a reactive function F1 able to interact, under the action of heat, with a hydroxyl function to form a covalent bond; and at least one photosensitive function F2, reactive under the action of UV radiation, in the presence of at least one photoinitiator compound (see isocyanate terminated pre-polymer, [0035]).
Regarding claim 38, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein said crosslinking agent is an organic molecule bearing at least two functions F1 .
Regarding claim 39, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein the crosslinking in step (iii) is carried out by bringing said dry film to a temperature favourable to reaction of the functions F1, with the hydroxyl functions of said (co)polymer or (co)polymers (see post cure, [0112]).
Regarding claim 35, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein said crosslinking agent is of the following formula (IV) (see isocyanate terminated pre-polymer, [0035]):
F1-E-G	(IV) (see isocyanate terminated pre-polymer, [0035])
wherein F1 is a function able to interact, under the action of heat, with a hydroxyl function to form a covalent bond (see isocyanate terminated pre-polymer, [0035]);
E is an organic spacer group (see isocyanate terminated pre-polymer, [0035]); and
G represents either a function F1, identical to or different from the first function F1; or a photosensitive function F2, reactive under UV radiation (see isocyanate terminated pre-polymer, [0035]).
Regarding claim 36, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein F1 is an isocyanate function (see isocyanate terminated pre-polymer, [0035]).
Regarding claim 37, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein E is an alkylene group, linear or branched, having from 2 to 8 carbon atoms (see isocyanate terminated pre-polymer, [0035]).
Regarding claim 44, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein said ionic conductive salt is a lithium salt (see salt, [0049]).
Regarding claim 45, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein said solvent or solvents are selected from acetone, tetrahydrofuran and mixtures thereof (see solvents, [0060]).
Regarding claim 46, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein said film in step (ii) is formed, on the surface of a substrate, by casting/evaporation or else by coating followed by drying in conditions favourable to evaporation of said solvent or solvents (see wafer, [0112]),
said dry film then being optionally separated from said substrate to form a self-supporting film (see film, [0112]).
Regarding claim 49, Madabusi discloses a film of solid polymer electrolyte (see separator, [0028]) comprising
a crosslinked polymer network (see crosslinking, [0029]) formed from crosslinked (co)polymer(s) of at least one cyclic monomer selected from lactones and cyclic carbonates with five to eight ring members (see curing agent, [0041]); and at least one ionic conductive salt (see lithium salt, [0049]).
Regarding claim 50, Madabusi discloses all claim limitations set forth above and further discloses a film of solid polymer electrolyte:
wherein said cyclic monomer or monomers are of the following formula (I) (see polycaprolactone polyols, [0041]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	(I) (see polycaprolactone polyols, [0041])
wherein X represents a carbon atom or an oxygen atom (see polycaprolactone polyols, [0041]);
n has a value of 0 or is an integer between 1 and 9 (see polycaprolactone polyols, [0041]);
said monomers optionally being substituted, on one or more of the carbon atoms of the ring, with one or more substituents (see polycaprolactone polyols, [0041]).
Regarding claim 51, Madabusi discloses all claim limitations set forth above and further discloses a film of solid polymer electrolyte:
said film having a thickness between 10 and 100 μm (see 50 to 100, [0064]).
Regarding claim 52, Madabusi discloses a method of using a film of solid polymer electrolyte comprising:
providing a film of solid polymer electrolyte comprising a crosslinked polymer network (see crosslinking, [0029]) formed from crosslinked (co)polymer(s) of at least one cyclic monomer selected from lactones and cyclic carbonates with five to eight ring members (see curing agent, [0041]); and at least one ionic conductive salt (see lithium salt, [0049]) in an electrochemical system (see energy storage device, [0028]).
Regarding claim 53, Madabusi discloses an electrochemical system (see energy storage device, [0028]) comprising
a crosslinked polymer network (see crosslinking, [0029]) formed from crosslinked (co)polymer(s) of at least one cyclic monomer selected from lactones and cyclic carbonates with five to eight ring members (see curing agent, [0041]); and
at least one ionic conductive salt (see lithium salt, [0049]).
Regarding claim 54, Madabusi discloses all claim limitations set forth above and further discloses an electrochemical system:
wherein the electrochemical system is a lithium battery (see energy storage device, [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabusi (US 2016/0133949 A1) as applied to claim(s) 26 above, and further in view of Hoelderich et al. (JP 05-186548 A, hereinafter Hoelderich).
Regarding claims 27 and 31, Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein said (co)polymer used in step (i) is obtained beforehand by (co)polymerization of one or more cyclic monomers selected from lactones and cyclic carbonates with five to eight ring members (see polycaprolactone polyols, [0041]).
Madabusi does not explicitly disclose:
wherein said (co)polymer is obtained in the presence of at least one organic molecule, called  "initiator ", bearing at least three hydroxyl functions, and of at least one catalyst of the (co)polymerization reaction;
wherein said catalyst of the (co)polymerization reaction is selected from substituted phosphorus-containing compounds or metal compounds such as tin diethylhexanoate (Sn(Oct)2).
Hoelderich discloses a method comprising obtaining a (co)polymer in the presence of at least one organic molecule, called   "initiator  ", bearing at least three hydroxyl functions (see starting molecules, [0035]), and of at least one catalyst of the (co)polymerization reaction; and wherein said catalyst of the (co)polymerization reaction is selected from substituted phosphorus-containing compounds or metal compounds such as tin diethylhexanoate (Sn(Oct)2) to reduce the reaction time of forming the (co)polymer (see catalyst, [0043]). Madabusi and Hoelderich are analogous art because they are directed to method using (co)polymer(s) of at least one cyclic monomer selected from lactones and cyclic carbonates with five to eight ring members. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make (co)polymer(s) of at least one cyclic monomer selected from lactones and cyclic carbonates with five to eight ring members of Madabusi with the initiator and catalyst of Hoelderich in order to reduce the reaction time of forming the (co)polymer.

Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabusi (US 2016/0133949 A1) as applied to claim(s) 26 above, and further in view of Yoshida et al. (US 2002/0102464 A1, hereinafter Yoshida).
Regarding claims 32 and 33, Madabusi discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein said (co)polymer in step (i) has a number-average molecular weight, designated Mn, greater than or equal to 3 kg·mol-1; and
wherein said (co)polymer in step (i) has a number-average molecular weight between 9 and 120 kg·mol-1.
Yoshida discloses a solid polymer electrolyte comprising a (co)polymer having a number-average molecular weight between 9 and 120 kg·mol-1 (see number-average molecular weight, [0132]) to improve the flexibility (see number-average molecular weight, [0158]). Madabusi and Yoshida are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the (co)polymer of Madabusi with the number-average molecular weight of Yoshida in order to improve the flexibility.

Claim(s) 40 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabusi (US 2016/0133949 A1) as applied to claim(s) 38 above, and further in view of Vedula et al. (US 2011/0183567 A1, hereinafter Vedula).
Regarding claim 40, Madabusi discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein said composition in step (i) further comprises at least one catalyst of the coupling reaction between a hydroxyl function and a function F1.
Vedula discloses a method a solid polymer electrolyte comprising using at least one catalyst of the coupling reaction between a hydroxyl function and a function F1 to reduce the reaction time for forming the solid polymer electrolyte (see dibutyltin dilaurate, [0031]). Madabusi and Vedula are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid polymer electrolyte of Madabusi with the catalyst of Vedula in order to reduce the reaction time for forming the solid polymer electrolyte.
Regarding claim 48, modified Madabusi discloses all claim limitations set forth above and further discloses a method:
wherein the crosslinking in step (iii) is carried out by the following step or steps (a) optionally, in the case when the functions F1 did not react during forming of the dry film, with the hydroxyl functions of said (co)polymer or (co)polymers, bringing said film to a temperature favourable to interaction of said functions F1, with said hydroxyl functions; and (b) exposing said dry film to UV radiation favourable to activation of the functions F2; and steps (a) and (b) may be carried out consecutively, in that order, or simultaneously (see post cure, [0112]).

Claim(s) 39 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabusi (US 2016/0133949 A1) as applied to claim(s) 38 above, and further in view of Mori et al. (US 2004/0076886 A1, hereinafter Mori).
Regarding claim 39 and 41–43, Madabusi discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein said crosslinking agent is selected from the aliphatic diisocyanates;
wherein said crosslinking agent is an organic molecule bearing a function F1, and at least one photosensitive function F2 that is reactive under the action of UV radiation;
wherein said crosslinking agent is an organic molecule bearing an isocyanate function and at least a function with ethylenic unsaturation(s); and
wherein said composition in step (i) further comprises at least one photoinitiator compound selected from the oxides of phosphine.
Mori discloses a method a solid polymer electrolyte comprising using a crosslinking agent bearing a function F1, and at least one photosensitive function F2 that is reactive under the action of UV radiation (see reactive oligomers, [0058]); wherein said crosslinking agent is selected from the aliphatic diisocyanates (see reactive oligomers, [0058]); wherein said crosslinking agent is an organic molecule bearing an isocyanate function and at least a function with ethylenic unsaturation(s) (see reactive oligomers, [0058]); and wherein said composition in step (i) further comprises at least one photoinitiator compound selected from the oxides of phosphine (see photoinitiator, [0050]) to improve the processability of the solid polymer electrolyte (see solid electrolytes, [0065]). Madabusi and Mori are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid polymer electrolyte of Madabusi with the crosslinking agent and photoinitiator of Mori in order to improve the processability of the solid polymer electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725